FILED
                              NOT FOR PUBLICATION                            DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE WALTER MELGAR,                              No. 12-72209

               Petitioner,                       Agency No. A029-136-724

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jose Walter Melgar, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      The record does not compel the conclusion that Melgar filed his asylum

application within a reasonable period after the changed circumstances. See

Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th Cir. 2008) (364-day delay

without explanation was unreasonable). Thus, Melgar’s asylum claim fails.

      Melgar contends the deaths of his brother and cousin establish a clear

probability that he would be persecuted if removed to El Salvador. Substantial

evidence supports the agency’s determination that Melgar did not establish it is

more likely than not that he will be persecuted on account of a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (finding that a desire to

be free from violence bears no nexus to a protected ground); Nahrvani v. Gonzales,

399 F.3d 1148, 1154 (9th Cir. 2005) (finding no fear of future persecution where

petitioner’s claim is unsubstantiated and speculative). Thus, Melgar’s withholding

of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT

protection, because Melgar failed to show that it is more likely than not he would




                                          2                                    12-72209
be tortured by or with the acquiescence of the government if removed to El

Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                    12-72209